               Case 2:20-cv-00898-TLN-KJN Document 10 Filed 10/02/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for Defendant

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   JANA LYNN BUSBY,                                           CASE NO. 2:20-CV-00898-TLN-KJN PS

11                                   Plaintiff,                 ORDER

12                             v.                               JUDGE:       Hon. Kendall J. Newman
13   UNITED STATES SMALL BUSINESS
     ADMINISTRATION, JOVITA CARRANZA,
14   ADMINISTRATOR,

15                                   Defendant.

16

17             Pending before the Court is the parties’ joint stipulation and request to continue the deadline for

18 defendant to file a response to the complaint by 45 days. Good cause appearing, the request is

19 GRANTED. Defendant’s response to the complaint shall be filed on or before November 17, 2020.

20             IT IS SO ORDERED.

21
     Dated: October 1, 2020
22

23

24

25

26
     898.ext
27

28

      ORDER                                                 1
30
